DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
In the Specification, reference number 417 refers to a guitar amplifier and 440 refers to a speaker cabinet (see paragraph [0036]); however, these do not appear to be the elements indicated with said reference numbers in Figure 4A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate two separate elements in Figure 4A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more footswitches" in line 10.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of one or more footswitches.
Claim 7 recites the limitation “the switches" in line 6.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of switches.
Claim 14 recites the limitation "the switches" in line 6.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of switches.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non Patent Literature Document to BOSS (GT-10 Guitar Effects Processor Owner’s Manual).
In terms of claim 1, BOSS discloses a guitar multi-effects apparatus (a guitar effects processor; page 1), comprising: one or more switches (a plurality of footswitches; page 11 & page 12, points 17-21); a memory storing one or more effect presets for processing an inputted audio signal when triggered by a change in status of at least one of the switches (a memory storing a plurality of guitar effects (guitar-effect presets) for processing an inputted guitar signal wherein a patch including the guitar effects is activated by pressing one of the footswitches; page 16), and one or more processors coupled to the memory (a processor configured to store a plurality of patches in the memory, the processor is coupled to the memory; page 10, first paragraph, page 12, number 14), the one or more processors configured to: process a first portion of an inputted audio signal on a first audio-engine thread with a first effect preset (the processor is configured to process a first portion of an inputted guitar signal that has been split on a first independent chain (first audio-engine thread) with a first guitar effect; page 10, fourth section) when processing the first portion is triggered by at least one of the switches (when processing the first portion is triggered by pressing one of the footswitches; pages 98, 138, & 142), and process a second portion of the inputted audio signal on a second audio-engine thread with a second effect preset (process a second portion of the inputted guitar signal on a second independent chain (second audio-engine thread) with a second guitar effect (second guitar-effect preset); page 10, fourth section) while simultaneously processing the first portion of the inputted audio 
As for claim 2, BOSS discloses the guitar multi-effects apparatus of claim 1, and further discloses wherein the one or more processors are further configured to simultaneously output the first portion processed on the first audio-engine thread and the second portion (the processor is configured to have a dual mono mode in which the first portion and the second portion are processed and outputted simultaneously; page 98, left side).
As for claim 3, BOSS discloses the guitar multi-effects apparatus of claim 1, and further discloses wherein the one or more processors are further configured to gradually decrease an amplitude of the inputted audio signal processed with the first audio-engine thread in response to a change in status of at least one of the switches (the processor is configured to gradually decrease a volume (amplitude) of the inputted guitar signal processed by the first independent chain in response to gradually pressing a heel portion of an EXP pedal of the plurality of footswitches configured to adjust a foot volume of an inputted guitar signal in a patch including the first independent chain; pages 17, 48, & 53). 
As for claim 4, BOSS discloses the guitar multi-effects apparatus of claim 1, and further discloses wherein the one or more processors are further configured to gradually increase an amplitude of the inputted audio signal processed with the second audio-
As for claim 5, BOSS discloses the guitar multi-effects apparatus of claim 1, and further discloses wherein the one or more processors are further configured to gradually increase an amplitude of an output signal from the second audio-engine thread in response to a change in status of at least one of the switches (the processor is configured to gradually increase a volume (amplitude) of an output signal from the second guitar effect on the second independent chain in response to gradually pressing a toe portion an EXP pedal of the plurality of footswitches configured to adjust an overall volume; pages 17, 47, & 53).
As for claim 6, BOSS discloses the guitar multi-effects apparatus of claim 1, and further discloses wherein the one or more processors are further configured to produce an output signal from the first audio-engine thread (the processor is configured to produce an output signal from the first guitar effect on the first independent thread; page 10, fourth section) while simultaneously gradually increasing an amplitude of an output signal from the second audio-engine thread in response to a change in status of at least one of the switches (while simultaneously gradually increasing a volume (amplitude) of an output signal from the second patch on the second independent thread in response to gradually pressing a toe portion of an EXP pedal of the plurality of footswitches 
In terms of claim 7-12, the same reasoning applied in the rejection of apparatus claims 1-6, mutatis mutandis, applies to the subject-matter of system/method claims 7-12, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 13, BOSS discloses the system of claim 7, and further discloses wherein the method further comprises gradually decreasing an amplitude of an output signal from the first audio-engine thread (gradually decreasing a volume (amplitude) of an output signal from the first guitar effect on the first independent chain using an EXP pedal configured to control a foot volume at an output of the first guitar effect; page 10, fourth section, page 12, point 19, page 17, page 125) while simultaneously gradually increasing an amplitude of an output signal from the second audio-engine thread in response to a change in status of at least one of the switches (while simultaneously gradually increasing a volume (amplitude) of from the second guitar effect in response to gradually pressing toe portion of an EXP2 pedal of the plurality of footswitches configured to control a foot volume at an output of the second guitar effect; page 10, fourth section, page 13, point 6, pages 17, 50, 125, & 126).
In terms of claims 14-20, the same reasoning applied in the rejection of apparatus claims 1-6, and system/method claims 7-13, mutatis mutandis, applies to the subject-matter of executable instruction claims 14-20, given the apparatus and method are considered inseparable from the instructions used to implement the method on the apparatus.
Claims 1-20 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Purchon et al. (US 2006/0011052).
Purchon teaches the use of one or more switches for controlling more than one effect for multiple inputted portions or channels, simultaneously outputting the channels, and gradually increasing the amplitude of one channel while decreasing the amplitude of another (see  paragraphs [0009], [0011], [0027], [0052] and [0062]).

The Examiner would also like to make note of the US patent application publication to Souppa et al. (US 2020/0365127), which shares one common inventor with the present application and has the same priority date. Souppa et al. discloses the subject matter of at least independent claims 1, 7 and 14 (see paragraphs [0015], [0021] and [0032]-[0034]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/21/2021